118 S.E.2d 761 (1961)
254 N.C. 324
Wilmer G. CREEL
v.
PIEDMONT NATURAL GAS COMPANY, Inc.
No. 246.
Supreme Court of North Carolina.
March 22, 1961.
Don Davis, Charlotte, for plaintiff appellant.
Kennedy, Covington, Lobdell & Hickman, Edgar Love, III, Charlotte, for defendant appellee.
PER CURIAM.
The question whether a preliminary mandatory injunction should be issued, rests in the sound discretion of the trial court and will not be disturbed on appeal "unless contrary to some rule of equity, or the result *762 of improvident exercise of judicial discretion." Whaley v. Broadway Taxi Company, 252 N.C. 586, 114 S.E.2d 254, 256, and cited cases.
No abuse of discretion is made to appear in this cause.
Affirmed.